             Case 4:21-cv-00764-BRW Document 7 Filed 09/09/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS

RIO VERDE HOLDINGS LTD                                                       PLAINTIFF

VS.                              CASE NO. 4:21-cv-764-BRW


JAMES DAVID BURTON AND
JEFFREY BURTON                                                           DEFENDANTS

                                MOTION FOR HEARING

        Plaintiff Rio Verde Holdings LTD, for its motion for hearing, states:

        1.      Plaintiff filed an action, including an action for replevin [Doc. No 1]

against defendants James David Burton and Jeffrey Burton on August 27, 2021.

        2.      The Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a) because complete diversity of citizenship exists between the parties and the

amount in controversy, exclusive of interest and costs, exceeds $75,000.

        3.      Among other things, this action seeks replevin of certain personal

property owned by Plaintiff and being held by defendants. Rule 64 of the Federal

Rules of Civil Procedure expressly contemplates a cause of action for replevin of

personal property.

        4.      The Replevin Notice was issued on August 30, 2021. [Doc. No. 3].

        5.      Defendants filed their Response and Objection to the Replevin Notice

on September 3, 2021 [Doc. No. 5]. Defendants’ response requested a hearing.

        6.      The applicable replevin statute, Ark. Code Ann. § 18-60-808, provides

that “[i]n the event a defendant files a written objection within the five-day period




2394692-v1
             Case 4:21-cv-00764-BRW Document 7 Filed 09/09/21 Page 2 of 2




specified, the clerk shall, at the request of either party, set the matter for hearing

before the circuit judge as promptly as the business of the judge shall permit.”

        7.      Ark. Code Ann, § 18-60-808(c) provides: “At the hearing the judge shall

proceed in the manner specified in § 18-60-806.”

        8.      Plaintiff requests a hearing on the Replevin Notice at the Court’s

earliest opportunity, and further requests that the Court issue an Order of Delivery

for the plaintiff’s property specified in the Replevin Notice.

        WHEREFORE, Plaintiff Rio Verde Holdings LTD requests that this motion

be granted and for all other proper relief.



                                          Michael D. Barnes (88071)
                                          Eric Berger (2004210)
                                          Jacob P. Fair (2015167)
                                          WRIGHT, LINDSEY & JENNINGS LLP
                                          200 West Capitol Avenue, Suite 2300
                                          Little Rock, Arkansas 72201-3699
                                          (501) 371-0808
                                          FAX: (501) 376-9442
                                          E-MAIL: mbarnes@wlj.com;
                                          eberger@wlj.com; jfair@wlj.com

                                          Attorneys for Rio Verde Holdings LTD




                                              2
2394692-v1
